

115 HRES 227 IH: Amending the Rules of the House of Representatives to permit Delegates and the Resident Commissioner to the Congress to cast votes in the Committee of the Whole House on the state of the Union.
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 227IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Ms. Plaskett submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to permit Delegates and the Resident
			 Commissioner to the Congress to cast votes in the Committee of the Whole
			 House on the state of the Union.
	
 That clause 3(a) of rule III of the Rules of the House of Representatives is amended by inserting before the first sentence the following: In the Committee of the Whole House on the state of the Union, each Delegate and the Resident Commissioner shall possess the same powers and privileges as Members of the House..
		